Citation Nr: 9924593	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Atlanta Regional 
Office (RO) July 1991 rating decision which denied a request 
to reopen a claim of service connection for PTSD.  As the 
veteran has relocated to Illinois, the Chicago RO now has 
jurisdiction over this claim.

The veteran failed to report for a hearing at the Des Moines 
RO scheduled in April 1996 without any indication of good 
cause for his failure to appear, and he has not otherwise 
expressed a desire to reschedule that hearing.  Thus, the 
Board will proceed as though he has withdrawn his request for 
such hearing.  38 C.F.R. § 20.704(d).

This case was previously before the Board in December 1996, 
at which time it was remanded for further development of the 
evidence.

In May 1999, the RO reopened the veteran's claim of service 
connection for PTSD after it found that new and material 
evidence had been submitted.  The RO then denied this claim 
on a de novo basis.  Thus, the issue on appeal is as stated 
on the title page of this decision.


FINDINGS OF FACT

1.  The evidence of record does not include a current medical 
diagnosis of PTSD or establish a causal nexus between any 
PTSD and a specific stressor or other verifiable event in 
service.

2.  The veteran failed to report for VA psychiatric 
examinations scheduled in September 1997 and February 1999.




CONCLUSIONS OF LAW

1.  The veteran is not shown to have PTSD that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.304 (1998).

2.  Because the veteran failed, without good cause, to report 
for a VA examination scheduled in conjunction with a reopened 
claim for entitlement to service connection which was 
previously disallowed, the claim must be denied as a matter 
of law.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655(b) 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for PTSD is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  
Specifically, an April 1991 VA examination report which shows 
that the veteran was found to have met all of the diagnostic 
criteria for a diagnosis of PTSD, and his accounts of his 
inservice stressors are sufficient to render his claim well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In accordance with 38 C.F.R. § 3.304(f), service connection 
for PTSD requires: medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed inservice stressors actually occurred; and 
medical evidence of a link between current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet App 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  A "clear diagnosis" of 
PTSD is, at a minimum, an unequivocal one.  Cohen, 10 Vet. 
App. 128, at 139.

With respect to a diagnosis of PTSD, VA follows the criteria 
set out in Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV) as the basis for determining whether a 
person has PTSD for compensation purposes.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996).  Under DSM-IV, a person must have been 
exposed to a traumatic event in which the person experienced, 
witnessed, or was confronted with, an event or events that 
involve actual or threatened death or serious injury of 
others, and his response must have involved intense fear, 
helplessness, or horror.  The question of whether the event 
involved actual or threatened death or serious injury or 
threat to physical integrity per DSM-IV is subjective.  The 
matter of the sufficiency of the stressor is thus a question 
of medicine, not law.  See Cohen, 10 Vet. App. at 128.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (hereinafter, the Court, known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
held that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.  
Whether a veteran engaged in combat with the enemy must be 
determined through recognized military citations or other 
service department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  
Zarycki, 7 Vet. App. at 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70, 76 (1994).  Where the veteran did not engage in combat 
with the enemy, his uncorroborated testimony is insufficient 
to establish the alleged noncombat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West, supra, at 76.  
Credible supporting evidence is required.  38 C.F.R. 
§ 3.304(f); Dizoglio, supra, at 166.

The Court has stated that "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from post-traumatic 
stress disorder does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Simply stated, in general, the Board is not required 
to accept an appellant's uncorroborated account of his 
Vietnam experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

When a claimant fails to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1998).

The veteran's service personnel records show that he served 
in Vietnam from July 1969 to January 1971 and October to 
December 1971.  They also show that he participated in a 
winter-spring campaign in 1970 and an unnamed campaign in 
December 1970.  His occupational specialties were cook, stock 
control and accounting specialist, and heavy truck driver.  
His DD-214 reflects that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal with 60 device.

The veteran's service medical records do not disclose any 
reports, findings, or a diagnosis of a psychiatric disorder 
during his period of military service.  His October 1968 
service entrance examination reflects that psychiatric 
evaluation revealed normal findings.  On November 1971 
separation examination, psychiatric evaluation of the veteran 
did not reveal any abnormalities.  In the accompanying Report 
of Medical History, the veteran indicated that he had not had 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry or nervous trouble of any sort.

A VA hospital report, dated in February 1988, shows that the 
veteran reported that he had last used heroin while he was in 
Vietnam in 1971.  The pertinent diagnoses were continuous 
alcohol, tobacco, cocaine and cannabis dependence, alcohol 
withdrawal syndrome and polydrug abuse possibly in remission.

A VA hospital report, dated from February to March 1988, 
shows that the veteran reported that he had had a heavy drug 
habit during his service in Vietnam.  The pertinent diagnoses 
were continuous alcohol, tobacco, marijuana and cocaine 
dependence, heroine abuse in remission and depression.

A VA hospital report, dated in June 1988, shows that the 
veteran was diagnosed as having acute alcohol intoxication 
and chronic alcohol dependence.

VA hospital records, dated from April to May 1989, include 
admitting progress notes which show that, after the veteran 
reported that he had used heroine every day during his 
service in Vietnam, he was given the diagnosis of having 
possible PTSD.  At discharge, the pertinent diagnoses were 
continuous alcohol dependence, episodic cannabis sativa 
dependence, episodic cocaine dependence, opiate dependence in 
remission, alcohol intoxication and complicated psychoactive 
substance dependence with withdrawal, continuous tobacco 
dependence and antisocial personality disorder.

A VA hospital report, dated in March 1990, shows that the 
veteran was given diagnoses of continuous alcohol dependency, 
multiple chemical dependencies and an antisocial personality.

A VA hospital report, dated in March to April 1990, shows 
that the veteran reported he began using heroin and marijuana 
during his service in Vietnam.  The pertinent diagnosis was 
possible PTSD.

VA outpatient treatment records, dated from April to May 
1990, do not contain any reports or findings which pertain to 
PTSD.

According to the report of a VA psychiatric examination 
conducted in April 1991, the examiners were provided with the 
veteran's service personnel records.  It does not appear that 
they were able to review any service or post-service medical 
records, however.  During the examination, the veteran 
reported that he was assigned to the 34th Supply and Support 
Battalion during his first tour of duty in Vietnam.  He 
indicated that he was initially assigned as the manager of 
the enlisted men's club at Da Nang for about two months.  He 
reported that he was then assigned new duties which required 
him to "pick up" the Vietnamese who worked in his unit.  He 
indicated that he performed these duties for about two 
months.  He reported that he was then assigned to work as a 
truckdriver with the 446th Transportation Company at Long 
Binh during his second tour of duty in Vietnam.  He indicated 
that, when he arrived for his second tour of duty at the Tan 
Son Nhut Airbase, the airbase was under mortar attack.  He 
reported that he had felt helpless and scared in the face of 
this attack.  He indicated that his duties required him to 
drive a five ton tractor-trailer which hauled ammunition, 
bombs, explosives, C-rations and napalm to fire support bases 
throughout Vietnam.  He indicated that he usually drove as 
part of a convoy.  He reported that there were two occasions 
when his convoy was ambushed and he witnessed loss of life.  
He indicated that a friend of his, named Friday, was killed 
in one of these ambushes.  He reported that that he then 
sought to "pay back" the Vietnamese for killing Friday.  He 
indicated that, as "payback", he shot at Vietnamese from 
the cab of his truck who he thought might be the enemy.  He 
reported that he had since felt guilty about doing this.  He 
then described an incident wherein his he ran over an old 
woman and a small child with his truck, and he later saw 
their body parts and blood on the tire of his truck.  The 
veteran reported that he had lived a dysfunctional existence 
since his return from Vietnam, and that had found it 
difficult to maintain gainful employment.  He indicated that 
he was irritable and estranged from others.  He reported that 
he experienced recurrent thoughts and dreams about his 
experiences in Vietnam.  He indicated that he experienced 
sleeping difficulties.  The impression was that the veteran 
met all the diagnostic criteria for a diagnosis of chronic 
PTSD.

In a PTSD questionnaire, dated in April 1992, the veteran 
reported that he his general duty assignments in Vietnam had 
included transportation, convoys and providing supplies to 
fire support bases and units.  He also reported that he had 
been subjected to enemy fire on many occasions.  In 
responding to questions about dates and locations of his 
military assignments, upsetting experiences, life threatening 
situations and stressful incidents, the veteran referred to 
the April 1991 VA psychiatric examination report.

The veteran failed to report for VA psychiatric examination 
scheduled for September 1997.

A response received from the National Archives and Records 
Administration (NARA) in December 1997, regarding a request 
for a search for morning reports and sick call records, 
indicated that there were no sick call reports for the 34th 
Supply and Support Battalion, or the 446th Transportation 
Company at Long Binh, for the period from August 1969 to 
December 1971.

A response received from the NARA in January 1998, regarding 
a request for a search for morning reports and sick call 
records, indicated that a search for the morning reports of 
the 34th Supply and Support Battalion, and the 446th 
Transportation Company at Long Binh, for the period from 
October to November 1971, had failed to identify the veteran.

The veteran failed to report for VA psychiatric examination 
scheduled for February 1999.

After careful review of the entire record, the Board finds 
that the veteran's claim of service connection for PTSD must 
be denied.  In particular, the Board finds that the multiple 
psychiatric records which do not include diagnoses of PTSD 
outweigh the single diagnosis of PTSD contained in the 
record.  It appears that the April 1991 diagnosis of PTSD was 
rendered without the benefit of pertinent medical records, 
with which the veteran's treating physicians would have been 
familiar.  None of the veteran's treating physicians have 
rendered a diagnosis of PTSD; rather the consensus of those 
psychiatric professionals who have treated the veteran 
appears to be that he suffers from substance-abuse problems, 
in conjunction with a personality disorder.  The Furthermore, 
there is no competent evidence of record which establishes a 
causal nexus between any claimed PTSD and a specific stressor 
or other verifiable event in service.  While the veteran's 
service personnel records show that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal with 60 device, they do not 
establish that he served on combat duty during his military 
service.  As such, his contentions regarding his stressors, 
by themselves, are not enough to establish their occurrence.  
Instead, the record must contain evidence which corroborates 
the veteran's contentions as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); West, 
supra, at 70.  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors in this case.

In this case, there is no evidence of record which 
corroborates the veteran's claimed stressors.  Specifically, 
the responses from the NARA do not verify or corroborate his 
claimed stressors (e.g., mortar attack of the Tan Son Nhut 
Airbase, convoys which were subjected to ambushes, the 
veteran shooting at Vietnamese from the cab of his truck and 
the incident wherein he intentionally drove his truck over an 
old Vietnamese woman and a small child, killing them).  
Rather, as noted earlier, the NARA has reported that there 
are no sick call reports for the veteran's units for the 
period from August 1969 to December 1971.  In addition, NARA 
has indicated that a search of the morning reports for the 
veteran's units, for the period from October to November 
1971, failed to identify the veteran.  As such, there is no 
evidence of record which corroborates his claimed stressors.  
Moreover, despite the RO's efforts to assist the veteran, he 
failed to provide the requested information to facilitate 
further inquiries.

The Board is aware that the evidentiary record includes two 
VA hospital reports which show that the veteran was diagnosed 
as having possible PTSD in April 1989 and April 1990.  
However, the notations contained in these records appear to 
simply reflect the veteran's own recitation of his 
complaints, rather than a medical determination.  It is 
observed that opinions that are based on history furnished by 
an appellant and that are unsupported by clinical evidence 
are of low probative value.  See Reonal v. Brown, 5 Vet. App. 
458 (1993).

The Board is also cognizant of the fact that the April 1991 
VA psychiatric examination report shows that the veteran was 
found to have met all the diagnostic criteria for a diagnosis 
of chronic PTSD.  However, the Board emphasizes that it is 
not bound to accept either the veteran's uncorroborated 
account of his stressful experiences or the opinion of 
private or VA health professionals who, relying on the 
history related by the veteran, have diagnosed the veteran as 
having PTSD.  See Swann, 5 Vet. App. 229, at 233.  Thus, 
while some VA health professionals have apparently accepted 
the veteran's accounts of his experiences during service, the 
Board is not required to do the same, charged as it is with 
the duty to assess the credibility and weight to be given to 
the evidence.  Wood, 1 Vet. App. at 190.

To summarize, the Board finds that the veteran is not shown 
to have a clear diagnosis of PTSD due to a verified inservice 
stressor.  The medical evidence in this regard simply does 
not serve to establish that he had experienced a stressor on 
which a diagnosis of PTSD can be based.  As such, there is no 
credible evidence which supports the veteran's allegations or 
meets the requirements of 38 C.F.R. § 3.304(f).  Moreover, 
the record clearly demonstrates that the veteran failed to 
report for VA psychiatric examinations scheduled in September 
1997 and February 1999.  Thus, while the Board is sympathetic 
to the beliefs of the veteran, his reopened claim of service 
connection for PTSD must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has carefully considered the statements from the 
veteran regarding the etiology of his claimed PTSD.  However, 
as a layman, he is not qualified to render such an opinion as 
to medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, it is noted that application of the benefit-
of-the-doubt rule is only appropriate when the evidence is 
evenly balanced or in relative equipoise.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Such is decidedly not the case in this instance 
where, as noted earlier, the evidence does not demonstrate 
that there is a clear medical diagnosis of PTSD or establish 
a causal nexus between any claimed PTSD and a specific 
stressor or other verifiable event in service; and the 
veteran failed to report for VA psychiatric examinations 
scheduled in September 1997 and February 1999.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO in May 1999, 
which denied the claim because there was no medical evidence 
of a link between the veteran's PTSD and his inservice 
stressor, the veteran has not been prejudiced by the 
decision.  This is because in assuming that the veteran had 
PTSD and that there was a verified inservice stressor, the RO 
accorded the veteran greater consideration than his claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


ORDER

Service connection for PTSD is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

